a lt tay exempt anc gcvernment entities division uniform issue list feb sestiep ra tz xxxxxkxkxkxkxkkkx xxxkxxkxxxkxkkxx xxxxxkxkxxkxkkxkkk xxxxkxkxkxkkxkxkkk legend taxpayer a financial_institution a financial_institution b account a account b forma financial advisor g amount a date date date ira x year xxxxkxkxkxkxkkxkkkk xoooooxooooxxoook xxxxkxkxkxkkxkkkkk xxxxkxkxkkkxkkkkk xxxxkxxkxkxxkkkxkkk xxkxxkkkxkkxkkkkk - s xxxxkxiookioookok xxkxkxkxkkxkxkkkkkk xxxkxxkxkkxkkxkkkk xxxkxkxkxkxkkxkxkkkk xxkxkxkxkxkxkxkxkxkxkkk xxxxkxkxkkxkkkkkk xxxxkxkxkkxkkkkkk xxxxxxkxkxkkkkkk xxxxkxkxkxkkkxkkkk xxxxxxkxkxxkkxk page dear xxxxxxxxxxxxxkx this letter is in response to your request dated date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira x totaling amount a taxpayer a asserts that her failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_402 was due to an error made by financial advisor g of financial_institution b taxpayer a also represents that amount a has not been used for any other purpose taxpayer a represents that upon closing ira x at financial_institution a she received a distribution check totaling amount a and decided to rollover the funds from ira x into another ira with financial_institution b taxpayer a provided financial advisor g with information showing that amount a was held in a qualified_plan ira x and relied on financial advisor g to roll over amount a into another qualified_plan at financial_institution b however on date instead of establishing an ira financial advisor g incorrectly deposited amount a into account b a non-ira account maintained at financial_institution b taxpayer a represents that she believed that amount a was in an ira account as a result taxpayer a was unaware of the incorrect deposit error until date when taxpayer a contacted financial_institution b regarding the maturity of ira x documentation provided shows that financial advisor g incorrectly deposited amount a into account b a non-ira account located at regions bank specifically financial advisor g has provided a statement under penalty of perjury admitting that he made a mistake in depositing the distribution into account a even though taxpayer a had informed him that she intended to establish a qualified account for the purpose of rolling over the distribution from ira x based on the foregoing facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a from ira x sec_408 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_408 states that such rollover must be accomplished within days following the day on which the distributee received the xxxxxkkxkxkkkkxk page property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_408 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations regulations q a-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that his failure to accomplish timely rollovers was caused by errors made by financial advisor g of financial_institution b which resulted in amount a being deposited into account a a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount a into an ira will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent xxxxxkxxkxkkkk page a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxx id xx- xxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t2 sincerely dea le soh donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
